10F-3 Report CGCM Emerging Markets Equity Investments 10/1/2006 through 12/31/2006 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 945 TMK (Newgate) 10/31/2006 Credit Suisse 2,400.00 21.60 0.001% 0.001% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 945 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 180,000,000.00 2,400.00
